Citation Nr: 0931435	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-13 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for pulmonary emphysema, 
claimed as asthma associated with primary atypical pneumonia 
(pulmonary disability).


REPRESENTATION

Veteran represented by:  Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1951 to 
September 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he currently has a pulmonary 
disability, which he identifies as asthma, as a result of two 
episodes of pneumonia during service.  He states that he was 
treated for respiratory problems immediately after service 
and that he continues to have such problems.

The Veteran's service records are unavailable for review and 
are believed to have been destroyed in the National Personnel 
Records Center fire in 1973.  See May 1998 reply from 
National Archives and Records Administration.  As such, VA 
has a heightened duty to assist the Veteran in obtaining 
evidence to show in-service incurrence of a disease or 
injury.  

In this regard, the Veteran's August 1953 separation 
examination was obtained in connection with a prior claim.  
Such examination reflects that the Veteran was hospitalized 
in Korea in 1953 for pneumonia, and there were no recurrences 
and no sequelae.  Additionally, the Veteran's service 
treatment records were reconstructed on the basis of hospital 
admission cards.  Such reconstruction reflects that, in 
February 2003, he was admitted to a hospital or infirmary in 
Korea for 20-29 days and was sick in quarters for 2 days due 
to primary atypical pneumonia.  In April 1953, the Veteran 
was sick in quarters in Japan for 6 days for 
bronchopneumonia, which was noted as not being a sequela of 
another diagnosis.  As such, the reconstruction of the 
Veteran's service treatment records confirms his report of 
two in-service episodes of pneumonia. 

Concerning post-service treatment, the Veteran's claims file 
contains VA treatment records, dated from November 1997 to 
April 2000 and from July 2005 to August 2006, a February 2007 
note from Dr. Del Rio Ferrar, and a May 2008 letter and 
February 2008 treatment record from Dr. Amill.  However, it 
appears that there are outstanding treatment records 
pertinent to the Veteran's pulmonary disability.  

The Veteran has reported that he sought treatment for his 
pulmonary disability immediately after his discharge from 
service in 1953.  He testified at a November 2007 personal 
hearing before the RO that those doctors were deceased or 
retired.  He further stated that he had attempted to obtain 
records from one of them, Dr. Cruz, but that he was informed 
that such records were unavailable.  However, the Veteran 
also referred to prior treatment by Dr. Saavedra.  As the 
hearing transcript contains numerous instances of inaudible 
conversation, it is unclear whether such treatment pertains 
to his pulmonary disability or whether such records are 
available.  The Veteran also testified at the November 2007 
hearing that he had sought VA treatment for his pulmonary 
disability in 1976 but that he was turned away because he was 
not service connected.  Additionally, he testified that he 
was currently being treated for such condition by unspecified 
private physicians and at the Maestro Hospital.  Accordingly, 
a remand is necessary to obtain and associate with the  
claims file any outstanding treatment records pertaining to 
the Veteran's pulmonary disability, including but not limited 
to records from VA, Dr. Saavedra, Dr. Del Rio Ferrar, Dr. 
Amill, and the Maestro Hospital.  

Furthermore, the nature and etiology of the Veteran's current 
pulmonary disability is unclear.  Although the record contain 
three ostensible opinions as to such issues, none of the 
opinions is sufficient to make a decision on the Veteran's 
claim.  

In this regard, the Veteran was provided with a VA 
examination in August 2006.  The examiner opined that the 
Veteran has pulmonary emphysema, not chronic bronchitis or 
asthma, as shown by pulmonary function testing and a January 
2006 chest X-ray.  He further opined that such condition is 
due to the Veteran's long-term history of smoking and is 
definitely not due to one episode of pneumonia during 
service.  The Board notes that VA treatment records and prior 
VA examinations reflect that the Veteran smoked 1/2 pack per 
day for anywhere from 25 to 60 years until quitting in 1999.  
However, the August 2006 VA examiner's opinion did not 
account for the Veteran's documented second episode of 
pneumonia during service.  Moreover, he gave no weight to the 
Veteran's reports of post-service episodes and treatment for 
pneumonia and bronchitis because such reports were not 
confirmed by medical evidence.  These errors render the VA 
examiner's opinion inadequate.  See Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994) (lay person is competent to testify 
as to lack of symptoms of difficulty breathing prior to 
service, continuous symptoms of breathing difficulty after 
service, and receipt of medication for such symptoms); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (lack 
of contemporary medical records does not, in and of itself, 
render a veteran's statements as to chronicity and continuity 
of symptoms not credible). 

The Veteran submitted a February 2007 note from Dr. Del Rio 
Ferrar in support of his claim.  Such note indicates that the 
Veteran was being treated for COPD (chronic obstructive 
pulmonary disease), which is rooted in past infectious 
pulmonary processes.  However, there is no indication as to 
what information formed the basis for such opinion.  

Additionally, the Veteran submitted evidence from Dr. Amill.  
Dr. Amill diagnosed the Veteran with COPD, specifically, 
chronic bronchitis, in February 2008.  In a May 2008 letter, 
Dr. Amill opined that such condition could be due in part to 
the Veteran's pneumonia during service.  However, such 
opinion was based partly on the Veteran's inaccurate report 
that he had quit smoking 60 years earlier and did not include 
a review of a January 2006 chest X-ray.  Moreover, Dr. Amill 
specifically qualified his opinion due to the lack of 
objective data as to the Veteran's history.  

Accordingly, a remand is necessary in order to provide the 
Veteran with a VA examination to determine the nature and 
etiology of his current pulmonary disability.  Such 
examination should account for the Veteran's two documented 
episodes of in-service pneumonia, his reports of post-service 
symptoms and treatment, his reported long-term history of 
smoking, and any post-service treatment records that are 
obtained and associated with the claims file upon remand.  
The examiner should also comment on the medical opinions of 
record.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
identify all medical care providers who 
have treated him for his pulmonary 
disability since separation from 
service, and to complete an 
Authorization and Consent to Release 
Information to VA form (VA Form 21-
4142) for each non-VA provider.  After 
the necessary authorizations have been 
received, any outstanding records 
should be obtained and associated with 
the claims file, including but not 
limited to VA treatment records from 
approximately 1976 and private 
treatment records from Dr. Saavedra, 
Dr. Del Rio Ferrar, Dr. Amill, and 
Maestro Hospital.  If any records 
cannot be obtained after all reasonable 
efforts have been expended, the Veteran 
should be notified and given the 
opportunity to provide such records.

2. After any available outstanding 
records have been obtained and 
associated with the claims file, the 
Veteran should be scheduled for a VA 
examination to determine the nature and 
etiology of his current pulmonary 
disability.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  The examiner should review the 
claims file in conjunction with the 
examination and make a note of such 
review in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner is requested 
to offer an opinion as to (1) a 
diagnosis for the Veteran's current 
pulmonary condition, and (2) whether 
such condition was at least at likely 
as not (probability of 50 percent or 
more) incurred or aggravated during his 
active duty service.  The examiner must 
provide a rationale for any opinions 
offered and is specifically requested 
to comment on all medical opinions of 
record.  In addition, the examiner's 
opinion should account for the 
Veteran's two documented episodes of 
in-service pneumonia, his reports of 
post-service symptoms and treatment, 
his long-term history of smoking, and 
all relevant post-service medical 
records.  If an opinion cannot be 
offered without resorting to 
speculation, such should be indicated 
in the examiner's report.

3.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

